IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

A.S., Mother of I.T.S. and F.S.K.,   NOT FINAL UNTIL TIME EXPIRES TO
Minor Children,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D17-2121
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

     Appellee.
_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Richard McLeod Hinds, Panama City, for Appellant.

Sarah J. Rumph, Children's Legal Services, Tallahassee; Wendie Michelle Cooper
and Beth Kathryn Roland, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and MAKAR and WINOKUR, JJ., CONCUR.